oO CO NSN DWN Nn fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

The Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNILOC 2017 LLC
Plaintiff, Case No. 2:18-cv-01728-BJR
V. JOINT STIPULATION TO STAY

HTC AMERICA, INC.

Defendant.

 

 

 

Pursuant to Local Civil Rule 7(d)(1), and subject to the Court’s approval, Plaintiff Uniloc
2017 LLC (“Uniloc”) and Defendant HTC America, Inc. (““HTCA”) (collectively, the “Parties’’)
hereby stipulate as follows:
WHEREAS, Plaintiff Uniloc filed a Complaint against Defendant HTCA alleging
infringement of U.S. Patent No. 6,868,079 (“the ’079 Patent”);
WHEREAS, Plaintiff Uniloc previously sued Samsung Electronics America, Inc. and
Samsung Electronics Co. Ltd. for infringement of the ’079 patent in the Eastern District of Texas,
in Uniloc, USA Inc. et al. v Samsung Elecs, Am., Inc. et al., Case No. 18-cv-00042-JRG (E.D. Tex.);
WHEREAS, the Eastern District of Texas construed the claims of the ’079 patent in Docket
Nos. 93 and 109;
WHEREAS, the Eastern District of Texas invalidated claim 18 of the ’079 patent in Docket

Nos. 93 and 109; and

JOINT STIPULATION TO STAY l
CASE NO. 2:18-CV-01728-BJR

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

WHEREAS, to conserve judicial resources, the Parties have agreed to stay this case pending
Uniloc’s appeal of the decisions of the Eastern District of Texas to the Federal Circuit;

NOW, THEREFORE, IT IS HEREBY STIPULATED by the Parties, pursuant to Local
Civil Rule 10(g), subject to the approval of the Court, that this case is stayed pending the issuance
of a final decision with respect to Uniloc’s appeal of Docket Nos. 93 and 109 in the matter of
Uniloc, USA Inc. et al. v Samsung Elecs. Am., Inc. et al., Case No. 18-cv-00042-JRG (E.D. Tex.).
Within seven days from the issuance of such a decision, the Parties shall file a joint notice advising

the Court of the decision. Each Party further reserves the right to request that the stay be lifted or

 

 

modified due to changed circumstances.

Dated: June 13, 2019

VAN KAMPEN & CROWE PLLC

By: /s/Al Van Kampen

Al Van Kampen, WSBA No. 13670
David E. Crowe, WSBA No, 43529
1001 Fourth Avenue, Suite 4050
Seattle, WA 98154

Telephone: (206) 386-7353

Fax: (206) 405-2825
AVanKampen@ VKClaw.com
DCrowe @ VKClaw.com

PRINCE LOBEL TYE LLP

By: /s/ Aaron S. Jacobs

Aaron S. Jacobs (pro hae vice)
James J. Foster (pro hac vice)

One International Place, Suite 3700
Boston, MA 02110

Telephone: (617) 456-8000
Ajacobs @princelobel.com
Jfoster@ princelobel.com

Attorneys for Plaintiffs

JOINT STIPULATION TO STAY
CASE No, 2:18-cv-01728-BJR

Respectfully submitted,

YARMUTH LLP

By: /s/ Molly A. Terwilliger

Molly A. Terwilliger, WSBA No. 28449
1420 Fifth Avenue, Suite 1400

Seattle, WA 98101

Telephone: (206) 516-3800

Fax: (206) 516-3888

mterwilliger @ yarmuth.com

VINSON & ELKINS LLP

By: /s/ Fred I. Williams

Fred I. Williams (pro hac vice)
Mario A. Apreotesi (pro hac vice)
2801 Via Fortuna, Suite 100
Austin, TX 78746-7568
Telephone: (512) 542-8400

Fax: (512) 542-8612

fwilliams @velaw.com
mapreotesi @ velaw.com

Todd Landis (pro hac vice)
Eric Klein (pro hac vice)
2001 Ross Avenue, Suite 3700

 
a NH Un FP WO WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
aa
28

 

 

 

Dallas, TX 75201
Telephone: (214) 220-7700
Fax: (214) 220-7716
tlandis@ velaw.com
eklein@ velaw.com

Attorneys for Defendant HTC America, Inc.

ORDER
Based upon the foregoing stipulation of the parties, IT IS SO ORDERED.

DATED this [or J LO , 2019

THE HONORABLE BARBARA J. ROTHSTEIN
UNITED STATES DISTRICT JUDGE

 
 
    
 

  

JOINT STIPULATION TO STAY 3
CASE No. 2:18-CVv-01728-BJR

 
